IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JAMES KNIGHT,                                : No. 69 WM 2021
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
MICHAEL OVERMEYER,                           :
                                             :
                    Respondent               :

                                      ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2022, the “Petition for Extraordinary Relief

under King[’]s Bench Authority” is DENIED.